Title: To Alexander Hamilton from Aaron Burr, 15 November 1803
From: Burr, Aaron
To: Hamilton, Alexander



[New York] 15 Nov. 1803
Dr Sir

I have paid to Mr Thompson Seventeen hundred and fifty dollars, taken up the Leases of Ross & Duzenbury and left the Titles to the house in Chapel & Murray St. It was my intention now to have paid the Whole—But having ordered this house (cor. of Chap. & Murray) to be sold which has not been effected the balance of about 2000 Ds. is left to be discharged by Sale of the house. James Clapp who is my agent for this purpose has orders to pay you the money arising from this Sale which will be made without delay. Should any balance then remain, it will be forthwith paid.
My bond to Hare was to have been without Interest. He writes me that it bears interest. Have you no recollection on this subject.
Yrs

A Burr
Genl. Hamilton


My Warrant of atty to you may now I suppose be delivered up.

